Citation Nr: 0915524	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right hand disability 
secondary to service-connected laceration between the left 
ring and little fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The appellant had active duty for training from October 1976 
to March 1977 and from April 1990 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.


REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

At an April 2008 hearing, the appellant stated that, because 
he cannot use his service-connected left hand in his 
employment, he must rely on his right hand, which has become 
disabled due to overuse.  Hearing Transcript at 7-9.  Thus, 
the appellant contends that service connection is warranted 
for a right hand disability secondary to his service-
connected left hand disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Under 38 C.F.R. § 3.310, 
service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury, or for the degree of disability resulting 
from aggravation of a non-service-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In December 2007, the appellant was scheduled for a VA 
examination by the RO in Salt Lake City.  However, a 
subsequent note indicates that the examination request was 
canceled because the appellant failed to report for the 
scheduled examination.  A January 2008 report of contact 
indicates that the appellant had been unable to keep his 
scheduled appointment due to personal reasons.  At an April 
2008 hearing, the appellant explained that he was caught in 
traffic on his way to the examination and, although he 
attempted to reschedule the examination, his request to 
reschedule was rejected.  Hearing Transcript at 3, 10.

Regulation 38 C.F.R. § 3.655 states that, when entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member.  See 
38 C.F.R. § 3.655(b) (2008).  Here, the RO relied, in part, 
on the appellant's failure to report to the December 2007 
examination as the reason for the denial of benefits in the 
January 2008 statement of the case.

However, based on the subsequent statements by the appellant, 
as noted above, the Board finds that the appellant has shown 
good cause for failing to report to the December 2007 VA 
examination.  Under these circumstances, the case should be 
remanded in order for the appellant to be rescheduled for a 
VA examination in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the appellant for a VA 
examination.  (Advise the appellant that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655.)  The claims file, 
including a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  The 
examiner should take a detailed history 
from the appellant, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

The examiner should ascertain whether the 
appellant has a right hand disability.  
The examiner should then discuss the 
etiology and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability is attributable to the 
appellant's period of active military 
service or has been caused or made worse 
by service-connected left hand disability 
or left shoulder disability.  If a right 
hand disability has been made worse by 
service-connected disability, the 
examiner should specifically point to 
evidence that supports the conclusion 
that there has been a worsening.  The 
bases for the opinions provided should be 
explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a right hand disability.  
If any benefit sought is not granted, 
furnish the appellant and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

